32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard BAGLEY, Plaintiff Appellant,v.SUMTER COUNTY SHERIFF'S DEPARTMENT;  City of Durham PoliceDepartment, Defendants Appellees.
No. 94-6397.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 21, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Solomon Blatt, Jr., Senior District Judge.  (CA-93-1565-3-8)
Bernard Bagley, appellant pro se.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Bagley v. Sumter County Sheriff, No. CA-93-1565-3-8 (D.S.C. Mar. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In addition to the grounds for dismissal stated by the district court, we note that neither a state nor its officials acting in their official capacities are "persons" under Sec. 1983.   Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989)